Jody Bilney Exhibit OSI RESTAURANT PARTNERS, LLC Assignment and Amendment and Restatement of Officer Employment Agreement THIS ASSIGNMENT and AMENDMENT AND RESTATEMENT OF EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into this 26th day of March 2009, to be effective for all purposes as of February 5, 2008, by and among JODY BILNEY (hereinafter referred to as “Employee”) and OUTBACK STEAKHOUSE OF FLORIDA, LLC, a Florida limited liability company formerly known as OUTBACK STEAKHOUSE OF FLORIDA, INC., having its principal office at 2202 N. West Shore Boulevard, 5th Floor, Tampa, Florida 33607 (the “Former Employer”) and OSI RESTAURANT PARTNERS,
